                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-00831-RBJ

JOSSE ANTHONY MAZO a.k.a. JOSSE ANTHONY MAZO-MAYORQUIN and MARITZA
RIASCOS f/u/b/o MAZO-RIASCOS M.D., LLC

      Plaintiffs,

v.

JOHN MICHAEL MERRITT, JR., FULL SPECTRUM NUTRITION, LLC, a Florida limited
liability company, and FULL SPECTRUM NUTRITION, INC., a Delaware corporation,

      Defendants,

and

JOHN MICHAEL MERRITT, JR., individually and of behalf of
himself and other members of FULL SPECTRUM NUTRITION, INC. a Delaware corporation,
and FULL SPECTRUM NUTRITION, LLC, a Florida limited liability company,

      Counterclaim and Crossclaim Plaintiffs,

v.

JOSSE ANTHONY MAZO a.k.a. JOSSE ANTHONY MAZO-MAYORQUIN; MARITZA
RIASCOS f/u/b/o MAZO-RIASCOS M.D., LLC; BRYAN ROBERT FERRERO; DOUGLAS
EDWARD BISHOP; NATALIA SWINDLER a.k.a. NATALIA RADZIUK; FULL SPECTRUM
NUTRITION INT, INC., a Florida corporation; UBIQUITOUS ASSET GROUP LLC, d/b/a
FULL SPECTRUM PCR, a Florida limited liability company; ITHRIVE, LLC, a Delaware limited
liability company; SACRED ROOT, INC., a Colorado corporation; and SACRED ROOT, LLC, a
Colorado limited liability corporation;

Counterclaim Defendants;

and

FULL SPECTRUM NUTRITION, INC., a Delaware Corporation;

      Crossclaim Defendant.
     DEFENDANTS/COUNTERCLAIM AND CROSSCLAIM PLAINTIFFS’ JOHN
       MICHAEL MERRITT, JR. AND FULL SPECTRUM NUTRITION, LLC
            NOTICE OF SETTLEMENT AND STATUS REPORT



        Defendants/Counterclaim and Crossclaim Plaintiffs’ John Michael Merritt, Jr. and Full

Spectrum Nutrition, LLC (collectively the “Merritt Parties”), by and through undersigned counsel,

hereby notify the Court they have agreed to a settlement in principle of this action with

Plaintiffs/Counterclaim Defendants Josse Anthony Mazo a.k.a. Josse Anthony Mazo-Mayorquin,

Maritza Riascos f/u/b/o Mazo-Riascos M.D., LLC and Full Spectrum Nutrition Int., Inc., Crossclaim

Defendant Full Spectrum Nutrition, Inc. and Counterclaim Defendants Natalia Swindler a/k/a

Natalia Radziuk, Sacred Root, Inc. and Sacred Root, LLC with respect to the claims against those

parties only.

        The Merritt Parties filed a Stipulation of Dismissal as to Counterclaim Defendants Natalia

Swindler a/k/a Natalia Radziuk, Sacred Root, Inc. and Sacred Root, LLC on October 16, 2019. The

Merritt Parties plan to file a Stipulation of Dismissal as to Plaintiffs/Counterclaim Defendants Josse

Anthony Mazo a.k.a. Josse Anthony Mazo-Mayorquin, Maritza Riascos f/u/b/o Mazo-Riascos M.D.,

LLC and Full Spectrum Nutrition Int., Inc. by October 23, 2019.

        Due to the expense of locating Counterclaim Defendant Douglas Edward Bishop, the Merritt

Parties have decided not to pursue litigation against him at this time. The Merritt Parties filed a Notice

of Dismissal Without Prejudice as to Counterclaim Defendant Douglas Edward Bishop on October

16, 2019.

        As a result, the only remaining claims are the Merritt Parties’ claims against Counterclaim


                                                    2
Defendants Bryan Robert Ferrero, Ubiquitous Asset Group LLC, d/b/a Full Spectrum PCR and

iThrive, LLC.

       The Merritt Parties plan to file a motion for entry of judgment as to Counterclaim Defendants

Bryan Robert Ferrero, Ubiquitous Asset Group LLC, d/b/a Full Spectrum PCR and iThrive, LLC by

November 6, 2019.

       Respectfully submitted this 16th day of October, 2019.


                                                     Respectfully submitted,

                                                     FORTIS LAW PARTNERS, LLC

                                                     /s/Henry M. Baskerville
                                                     Henry M. Baskerville, Atty. Reg. #49431
                                                     Lenora B. Plimpton, Atty. Reg # 48194.
                                                     1900 Wazee Street, Suite 300
                                                     Phone Number: (303) 565-8066
                                                     Fax Number: (303) 295-9701
                                                     hbaskerville@fortislawpartners.com
                                                     lplimpton@fortislawpartners.com

                                                     Attorneys for John Michael Merritt, Jr. and Full
                                                     Spectrum Nutrition, LLC




                                                3
                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 16, 2019, I electronically filed the foregoing
DEFENDANTS/COUNTERCLAIM AND CROSSCLAIM PLAINTIFFS’ JOHN
MICHAEL MERRITT, JR. AND FULL SPECTRUM NUTRITION, LLC NOTICE OF
SETTLEMENT AND STATUS REPORT with the Clerk of the Court using the CM/ECF system
which will send notification of such filing to the following:

Craig A. Brand
Ganja Law P.L.L.C.
GAI Building
618 E. South Street, Suite 500
Orlando, FL 32801
Craig@ganjalaw.com
Attorney for Plaintiffs

Daniel J. Levin
Levin Jacobson Japha, PC
950 S. Cherry St., Suite 912
Denver, CO 80246-2667
dlevin@ljjlaw.com
Attorney for Counterclaim Defendants Natalia Swindler, Sacred Root, Inc. and Sacred Root, LLC

And by U.S. Mail to:
Bryan Robert Ferrero
406 Elmwood Drive
Colorado Springs, CO 80907
Individually and as registered agent for Ubiquitous Asset Group LLC, d/b/a Full Spectrum PCR and iThrive,
LLC


                                                          s/Nicole Vanhooser
                                                          Nicole Vanhooser
                                                          FORTIS LAW PARTNERS LLC
                                                          1900 Wazee Street, Suite 300
                                                          Denver, CO 80202
                                                          Telephone: (720) 904-6000
                                                          Facsimile: (303) 295-9701
                                                          Email: nvanhooser@fortislawpartners.com




                                                     4
